DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1,3-14,16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter Applicant discloses a first and second direction in both claims 1 & 14, however, unclear what are the first direction and second direction. Applicant states that the latch is laterally displaced in a first direction when brought together with the housing when the latch is in the second direction. In the drawings, it seems as though the first direction is to the right, and the second direction is to the left, however, Applicant makes no clear distinctions between which (first or second) direction is right and which is left in the specifications.  Therefore, for the purposes of examination, Examiner will consider the right direction to the first direction and the left direction to be the second direction.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-14,16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims the latch separately to the latch mechanism, however, in the specifications paragraph 20, it states that the latch release mechanism 50 includes the latch 40. Therefore, by listing the latch as a separate entity to the latch mechanism, it is unclear whether there is the latch recited in claims 1 and 14 is different to the latch in the latch mechanism, therefore, it is unclear if Applicant is 
In claim 3, Applicant states that the engagement element moves in the first direction that the latch displaces in, due to the retention feature (of the latch), however, it is unclear how this is possible or what direction this is exactly (see 112a lack of enablement rejection above). Examiner understands that the engagement element does move clockwise to the right/first direction towards its second position (closed/engaged position), however it is unclear how this is caused by the retention feature. Displace, as defined by Merriam-Webster is “to move physically out of position” – it is not the retention feature that physically moves the engagement element out of its position to the first direction, as the retention feature passes between the first alignment feature & engagement element; it is spring 80 that biases movement of the engagement element to the clockwise position (to the right/first direction), after the retention feature passes the tip 61, based on paragraph 31 of Applicant’s specification.  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1,3-7,11, 13-14,16-18, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gehrie US 3183029 (hereinafter referred to as Gehrie) and further in view of Meek Jr. et al. US 7426425 (hereinafter referred to as Meek).
NOTE: Amendments to claims made by Applicant are underlined for clarity purposes. 

Regarding claim 1, Gehrie teaches a container (A,B), the container comprising: 
a lid (A); 
a housing (B);
a latch (12,20) being moveable relative to the lid, the latch extending from the lid and comprising a retention feature (20) having a first reference surface (where 18 is pointing to in fig.5); 
a latch mechanism (28,61’,61) coupled to the housing (fig.5-7), the latch mechanism comprising: 
an engagement element (61’), freely movable between a first position (fig.1) and a second position (fig.4), configured to engage the retention feature (paragraph 29) in the first position to restrict vertical movement of the lid, and disengage from the retention feature in the second position to permit vertical movement of the lid (fig.1-5); and 
a first alignment feature (64) having a first alignment surface (planar surface of 64 that faces 18), the first alignment feature configured to laterally displace the latch in an assembled state (fig.1-5) in a first direction (Y) when the lid is moved toward the housing with the latch laterally displaced away from the engagement element in a 

Gehrie does not teach an automatic dispensing machine comprising: 
a cabinet comprising a drawer; and 
a container disposed within the drawer. 
Meek teaches an automatic dispensing machine (abstract), comprising: 
a cabinet (12) comprising a drawer (26); and 
a container (36) disposed within the drawer, the container comprising: 
a lid (58); 
a housing (36); 
a latch (62); 
a latch mechanism (63). (fig1-3a)

	It would have been obvious to one of ordinary skill in the art at the time the invention to provide the container of Gehrie on an automatic dispensing machine, comprising a cabinet comprising a drawer, with said container disposed within the drawer, a concept as taught by Meek, since the container of Gehrie would remain functionally equivalent regardless of its intended placement, therefore it would remain functionally equivalent in a drawer of an automatic dispensing machine.

Regarding claim 3, Gehrie in view of Meek teaches the automatic dispensing machine of claim 1, wherein the retention feature displaces the engagement element in the first direction (a component of the movement of Gehrie shows displacement of the engagement element in the first direction towards 

Regarding claim 4, Gehrie in view of Meek teaches the automatic dispensing machine of claim 1, wherein the first alignment feature is formed as a portion of the housing. (Gehrie fig.1-5, Meek, fig.1-3a)

Regarding claim 5, Gehrie in view of Meek teaches the automatic dispensing machine of claim 1, wherein the latch mechanism comprises a second alignment feature (Gehrie, 27) configured to laterally displace the latch in the second direction when the lid is moved toward the housing with the latch laterally displaced in the first direction. (Gehrie fig.1-5, Meek, fig.1-3a)

Regarding claim 6, Gehrie in view of Meek teaches the automatic dispensing machine of claim 5, wherein the second alignment feature is formed as a portion of the housing. (Gehrie fig.1-5)

Regarding claim 7, Gehrie in view of Meek teaches the automatic dispensing machine of claim 1, wherein the latch comprises a second reference surface (Gehrie, 22) perpendicular to the first reference surface. (Gehrie fig.1-5)

Regarding claim 11, Gehrie in view of Meek teaches the automatic dispensing machine of claim 1, wherein the latch mechanism further comprises a biasing element (Gehrie, 61) configured to direct the engagement element in the second direction toward the first position. (Gehrie fig.1-5, Meek, fig.1-3a)

Regarding claim 13, Gehrie in view of Meek teaches the automatic dispensing machine of claim 1, wherein the engagement element is rotatably coupled to the housing (Gehrie fig.1-5). 

 Regarding claim 14, Gehrie does not teach explicit method steps, however, Gehrie does teach the structure of securing a lid to a housing, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention that Gehrie is fully capable of teaching the method comprising: 
	 a container (A,B) comprising a lid (A) and a housing (B); 
moving the lid comprising a latch (12,20) extending from the lid and being moveable relative to the lid, toward the housing, the latch comprising a retention feature (20) having a first reference surface (18 labeled in fig.5), and the housing comprising a latch mechanism (28,61,61’) comprising a first alignment feature (64) and an engagement element (61’) freely movable between a first position (fig.1) and a second position (fig.5); 
engaging the latch against the first alignment to laterally displace the latch in an assembled state (fig.1-5) in a first direction (Y) when the lid is moved toward the housing with the latch laterally displaced away from the engagement element in a second direction (X) that is opposite to the first direction, such that the first reference surface aligns with a first alignment surface (64) of the first alignment feature;
directing the engagement element to the first positon such that the engagement element interlocks with the retention feature to restrict vertical movement of the lid. 
	
Gehrie does not teach the following method steps: 
providing access to a drawer within a cabinet; 
		receiving a container within the drawer.

Meek teaches an apparatus and therefore is capable of teaching a method comprising:
providing access to a drawer (Meek 26) within a cabinet (Meek 12, fig.1-3a); 

	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the container of Gehrie within a drawer, and providing access to said drawer within a cabinet, a concept as taught by Meek since the container of Gehrie would remain functionally equivalent regardless of its intended placement, therefore it would remain functionally equivalent in a drawer of an automatic dispensing machine.

Regarding claim 16, Gehrie in view of Meek further capable of teaching the method of claim 14 further comprising directing the engagement element in the first direction to the second position to permit vertical movement of the lid. (Gehrie fig.1-5)

Regarding claim 17, Gehrie in view of Meek is further capable of teaching the method of claim 14, further comprising displacing the engagement element in the first direction toward the second position as the retention feature passes between the first alignment feature and the engagement element. (Gehrie, fig.1-5)

Regarding claim 18, Gehrie in view of Meek is further capable of teaching the method of claim 14, further comprising laterally displacing the latch in the second direction when the lid is moved toward with the housing with the latch laterally displaced in the first direction. (Gehrie fig.1-5)


Claim 12, as best understood, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gehrie US 3183029 (hereinafter referred to as Gehrie) and further in view of Meek Jr. et al. US 7426425 (hereinafter referred to as Meek).as applied to claim 1 above, and further in view of Alacqua US2008/0272606 (hereinafter referred to as Alacqua).
Regarding claim 12, the combined device of Gehrie and Meek teaches the automatic dispensing machine of Claim 1, but does not teach a memory alloy wire actuator.  Alacqua teaches a lock device with a memory alloy wire actuator (13) coupled between the engagement element and the housing, the memory alloy configured to direct the engagement element in the first direction toward the second position (to locked position).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the combined automatic dispensing machine as taught by Gehrie & Meek with a memory alloy wire actuator coupled between the engagement element and the housing, the memory alloy configured to direct the engagement element in the first direction toward the second position as taught by Alacqua in order to provide a simple and cheap actuating means that can deform at given transition temperatures so as to be customizable for various situations. (Alacqua paragraph 8). 
Allowable Subject Matter
Claims 8-10, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Gehrie does not teach displacement of the latch in a third direction via a third alignment feature when the lid is moved toward the housing when the latch is laterally displaced in a fourth direction away from the engagement element. Even if the third and fourth directions were considered to be the vertical position of the latch – i.e. in or out of housing – there is no third alignment feature in Gehrie that displaces the latch this way, the latch moves this way because of the lid moving towards the housing, not due to a component of the latch mechanism. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-14,16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch mechanisms in containers.
Related art: 
Lesjak US 8702134 – Does not teach latch movement as recited in claim 1. 
Lim et al. US 7775070 – Does not teach latch movement as recited in claim 1. 
Chioffi et al. US 6082787 – Does not teach latch movement as recited in claim 1.
Maid et al. US 20080142522 – Latch 37 does not move as recited in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 17, 2021